Citation Nr: 1216091	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac/heart disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected chronic low back strain with arthritic changes.

4.  Entitlement to service connection for a cervical spine (neck) disorder, to include as secondary to service-connected chronic low back strain with arthritic changes.

5.  Entitlement to service connection for a left elbow disorder.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  

In an April 2007 statement, the Veteran indicated that he had been seeking treatment for a prostate problem and other disorders and requested that VA contact several doctors about his claims.  This statement may be construed as a possible claim to reopen the issue of entitlement to service connection for a prostate disorder.  However, as the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the matter, and it is therefore referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for hypertension, a cervical spine disorder, a bilateral shoulder disorder, a cardiac/heart disorder, a left elbow disorder, a liver disorder, and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension, finding that the evidence did not establish a diagnosis of hypertension in service or hypertension to a compensable degree within one year of discharge.  The Veteran did not appeal that determination, and the June 1995 rating decision became final.  

2.  Evidence submitted since June 1995 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final as to the claim of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to applications to reopen a previously denied service-connection claim, as is the case here, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Inasmuch as the determination below constitutes a full grant of the claim to reopen service connection for hypertension, there is no reason to belabor the impact of the VCAA and Kent on this matter because any error in notice or assistance is harmless.  Moreover, as is further discussed below in the remand portion of this decision, further development is required before VA may proceed to consider the reopened claim for entitlement to service connection for hypertension on the merits.  


New and Material Evidence

As an initial matter, it is noted that, in 2001, VA promulgated regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Included in those changes was a new provision, 38 C.F.R. § 3.156(a), which redefined the definition of "new and material evidence."  This provision is applicable only for claims filed on or after August 29, 2001.  In this case, the Veteran's claim to reopen entitlement to service connection for hypertension was received in 2007.  As such, the new provision of 38 C.F.R. § 3.156(a) is for application in this case and is set forth below.  

A previously and finally disallowed claim will be reopened when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011).   In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999). 

"New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.  When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board must take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (explaining that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").

In this case, the Veteran's original claim for entitlement to service connection for hypertension was denied by the RO in an unappealed June 1995 rating decision, which became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the question before the Board is whether new and material evidence has been submitted since the June 1995 rating decision to reopen the claim for service connection for hypertension.

The evidence of record at the time of the June 1995 rating decision included the Veteran's service treatment records, and post-service VA treatment records, and a March 1995 VA examination report reflecting an initial diagnosis of hypertension.  

The evidence added to the record since the June 1995 rating decision includes an April 2007 statement from the Veteran indicating that his blood pressure readings in service were above normal levels.  The Veteran also provided hearing testimony in February 2011 and contended that he had elevated blood pressure in service and indicated that he was treated for hypertension by a private physician in 1996 or 1997.  He also reported a history of heart-related symptoms, to include chest pain, since service.  Additionally, associated with the claims file are additional VA treatment records and private treatment records which reflect the Veteran's history of hypertension and high blood pressure.

Of the new evidence provided since the last final rating decision, the Veteran's statements asserting continuity of chest pain since service, as well as his statement that he received private treatment for hypertension as early as 1996, had not previously been submitted to agency decisionmakers and are not cumulative or redundant of other evidence of record.  As such, this evidence is new under 38 C.F.R. § 3.156(a).  

As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  Therefore, the Veteran's assertions are thus presumed credible for the purposes of his claim to reopen this previously denied claim.  With this in mind, the Board notes that his statements indicating that he had been treated by a private physician as early as 1996 may indicate that his hypertension may have been compensable within one year from his separation from service in January 1995.  Moreover, in this case, although hypertension was diagnosed in a March 1995 VA examination, the VA examiner did not provide an opinion as to etiology.   The new evidence of continuity of symptoms of chest pain since service, which was not shown at the time of the last final denial, is sufficient to indicate that the Veteran's hypertension or disability may be associated with service under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.159(c)(4).  As these statements are sufficient to trigger VA's duty to assist by providing the Veteran with a medical opinion, these statements are also sufficient to reopen his claim pursuant to the Court's recent decision of Shade, 24 Vet. App. at 118.  As such, this new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

Therefore, the evidence submitted since the June 1995 rating decision is found to be both new and material, and the claim for entitlement to service connection for hypertension is therefore reopened.  To this extent, the appeal is granted, and the claim for service connection for hypertension on the merits is further addressed in the REMAND portion of this decision below.  


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened, and the appeal is allowed to this extent only.


REMAND

Left Elbow, Liver, and Erectile Dysfunction

The July 2007 rating decision, among other issues, denied claims of entitlement to service connection for a left elbow disability, a liver disability, and erectile dysfunction.  In a letter dated September 2007, the Veteran indicated in the subject line that his statement was an "NOD" to the July 2007 rating decision.  This letter was also titled "Reasons for Decision Rebuttal."  Significantly, the Veteran addressed matters relevant to his claims for erectile dysfunction, his liver ("hepatitis B"), and left elbow ("joints pain"/ "pain radiates . . . arm") in paragraphs 4, 5, 7, and 9.  As the Veteran clearly indicated that he wished to disagree with the July 2007 rating decision and reasonably identified the issues involving the left elbow, liver, and erectile dysfunction, the Board finds that the September 2007 statement, along with a separate September 2007 document that is labeled as a Notice of Disagreement, constitutes a timely notice of disagreement.  To date, however, no statement of the case has been issued with regard to these matters.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that where a Veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not yet issued a statement of the case addressing the issue, the Board must remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in order to put the above three matters in the correct procedural posture, the Board finds that a remand is required for purposes of providing a statement of the case to the Veteran with respect to the issues of entitlement to service connection for a left elbow disorder, a liver disorder, and erectile dysfunction.

Bilateral Shoulder Disorder and Cervical Spine

After carefully reviewing the claims file, the Board notes that service treatment reports reflect that the Veteran complained of neck and shoulder pain in service.  Specifically, an April 1986 service treatment report reflects complaints of sharp pain to the left side behind the shoulder blade area, and the assessment was of a muscle stain to the left scapula area.  In July 1986, the Veteran complained of an unexplained ache starting from the waist and then spreading to the shoulder.  He complained of neck pain in August 1987, but the associated diagnosis was a viral syndrome.  However, in September 1987, the Veteran again complained of pain, sometimes radiating to the scapular region, and the assessment was of a probable lower back strain.  In December 1987, it was noted that the Veteran's right shoulder was visibly higher than his left shoulder.  In July 1988, the Veteran complained of being sore between the shoulder blades and complained of frequent back pain, starting at the neck.  He was assessed at that time with mild muscle strain/spasm.  In 1993, the Veteran complained of intermittent chest pain radiating to the left shoulder.  In a service treatment record dated either November 1984 or November 1994, the Veteran complained of lower back pain going up the back, and an assessment of arthragia was provided.  According to a December 1993 Report of Medical History, the examiner noted recurrent episodes of radiating lower back pain up to the shoulder.  Finally, according to the Veteran's August 1994 Report of Medical History, he endorsed a medical history positive for arthritis, a painful or trick shoulder or elbow, and recurrent back pain.

Significantly, the record also demonstrates that the Veteran was diagnosed with degenerative changes of the cervical spine by way of the November 2008 VA examination.  More recently, the Veteran has submitted private medical evidence demonstrating a history of cervical radiculopathy and June 2009 diagnoses of bilateral shoulder impingement/rotator cuff tendinitis.  

Given the documented evidence of in-service complaints involving the shoulders and neck, as well as the Veteran's hearing testimony as to chronic neck and shoulder pain, the Board finds that a VA examination and opinion are necessary to ascertain the nature and etiology of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  Moreover, given the fact that the Veteran has established service connection for a chronic low back strain with arthritic changes and the service treatment records make reference to radiating lower back pain upwards to the neck and scapular areas, the Board finds that an opinion is warranted to determine whether the Veteran's neck and shoulder disorders may be secondary to his service connected low back disability. 

Further, as the Veteran has expressed the belief that his neck and shoulder conditions are related to his low back disability or are directly related to his in-service duties carrying heavy loads of cable aboard naval vessels, he needs to be provided with a proper VCAA notice letter which addresses both direct service connection and secondary service connection.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete information can render a VCAA notice letter inadequate).  

Cardiac/Heart Disorder and Hypertension

As an initial matter, at his February 2011 hearing, the Veteran testified that he was treated for hypertension from 1996 or 1997 by Dr. Marie Agleham at a private clinic located in Dale City.  See Transcript at p. 24-26.  Accordingly, the Veteran should be requested to provide a release for these relevant records.  Additionally, in 1995, the Board notes that the Veteran also submitted a release for records from Balboa Hospital in San Diego.  Although a February 1994 service treatment report reflects that a cardiac condition had been ruled out at Balboa, these records may provide pertinent information to his claims for either a cardiac/heart disorder and for hypertension.  As it is unclear whether there may be additional records from Balboa Hospital during the Veteran's service, an attempt to obtain these records should be made as well. 

Once VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2011).   Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  Accordingly, with the appellant's consent and authorization, these relevant records should be obtained and associated with the claims file.  If the records are unavailable, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Next, a review of the Veteran's service treatment records reveals multiple complaints of chest pain and other potentially cardiac-related symptomatology.  In January 1993, the Veteran was assessed with chest pain of unknown etiology.  In March 1993, he was provided a stress test in relation to his complaints of brief, sharp chest pains, lasting several seconds.  In a February 1993, December 1993, and August 1994 Reports of Medical History, the Veteran provided a positive history of chest pain/pressure and of palpitations/pounding heart.  

Significantly, just a few months after separation, a March 1995 VA examination noted hypertension, a heart murmur, and sinus brachycardia demonstrated on ECG.  Private treatment records as early as October 1995 demonstrate a history of on and off complaints of chest pain and atypical chest pain by history.  The Veteran has reported continuous symptoms of chest pain since service, and post-service VA and private treatment records reflect multiple cardiac/heart related diagnoses, to include coronary artery disease, ischemic heart disease, hypertension, and murmur. 

Given the Veteran's competent and credible reports of chest pain since service, evidence of chest-related symptoms in service, and competent evidence of a current diagnosis, the Board finds that a VA examination and opinion are required to determine the nature and etiology of the Veteran's complaints.  

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should issue a statement of the case that addresses the issues of entitlement to service connection for a left elbow disorder, a liver disorder, and erectile dysfunction.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

2.  Provide the Veteran with a VCAA duty to notify notice letter regarding his service-connection claims for a cervical spine disorder and bilateral shoulder disorder that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate his claim for service connection as secondary to his service-connected chronic low back strain with arthritic changes.  Such letter shall also request that the Veteran identify, and if necessary provide a release, for any relevant VA or private treatment records that have not already been obtained and associated with the claims file.  

3.  After obtaining any necessary authorization and consent to release information, request copies of records for treatment provided for hypertension during approximately 1996 to 1997 by Dr. Marie Agleham in Dale City. Also obtain copies of all records of treatment received at Balboa Hospital in San Diego, California.  

4.  Obtain and associate with the claims file copies of all records of treatment received for the claimed conditions on appeal at the San Francisco, California, VA Medical Center (VAMC), and affiliated facilities, from January 2008 to the present.  

5.  After accomplishing the above, the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of his neck and shoulder complaints.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

(a)  For each diagnosis of the cervical spine and shoulders rendered, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder was caused or aggravated by the Veteran's service-connected chronic low back strain with arthritic changes.  

(b)  For each diagnosis of the cervical spine and shoulders rendered, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder is related to an event, injury or disease in service.  For purposes of providing this opinion, the examiner is directed to accept as fact the Veteran's credible statements that he carried heavy cables aboard naval vessels, as well as address the multiple complaints of neck and shoulder pain documented in the service treatment records.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the Veteran should be scheduled for a VA cardiology examination to determine the nature and etiology of his cardiac/heart complaints and hypertension.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

(a)  For each cardiac diagnosis rendered, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder is related to an event, injury, or disease in service.   

(b)  For hypertension, the examiner should provide an opinion, with supporting rationale, as to whether (i.e., at least a probability of 50 percent or greater) that such disorder is related to an event, injury, or disease in service.  

For each of these opinions, the examiner is directed to accept as credible the Veteran's statements that he experienced chest pain and palpitations/pounding heart in service, and that these symptoms have continued from service until the present.  The examiner is also directed to address the diagnoses of sinus brachycardia, hypertension, and heart murmur made within a few months of service separation at the March 1995 VA examination.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a supplemental statement of the case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


